STATE OF WEST VIRGINIA 

                           SUPREME COURT OF APPEALS


Subhash Gupta, 
                                                                 FILED
Plaintiff Below, Petitioner                                                 November 16, 2018 

                                                                              EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
vs) No. 17-0944 ( Jefferson County 15-C-28)                                       OF WEST VIRGINIA


Christina Campbell, Administratrix of the Estate of Mary C. White,
Defendant Below, Respondent


                              MEMORANDUM DECISION
        Petitioner Subhash Gupta, by counsel Christopher P. Stroech, appeals the Circuit Court of
Jefferson County’s February 8, 2017, order denying petitioner’s petition to quiet title and
granting respondent’s counterclaim. Respondent Christina Campbell, Administratrix of the
Estate of Mary C. White, by counsel Charles S. Trump, IV, filed a response in support of the
circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the order of the circuit court is appropriate under
Rule 21 of the Rules of Appellate Procedure.

        In April of 2003, Mary C. White (“Ms. White”) and her husband Ralph White purchased
certain real property located at 910 Tuscawilla Drive in Charles Town, West Virginia, valued at
approximately $205,000. On November 26, 2006, Ralph White died, leaving his share of the
Tuscawilla property to Ms. White. Upon the death of her husband, Ms. White, then in her
eighties, moved to North Carolina to reside with her daughter. Following Ms. White’s relocation,
the Tuscawilla property was rented to tenants. In 2010, Ms. White returned to Charles Town and
moved into the home of her granddaughter, Respondent Campbell. In June of 2010, Ms. White
purchased the home next door to Respondent Campbell’s home and used the “entire amount of
her life’s liquid savings” to make the purchase.

        The parties do not dispute that the real estate taxes for the Tuscawilla property were not
paid by or on Ms. White’s behalf for 2011. A notice of tax delinquency was sent to Ms. White on
October 6, 2012, but no action was taken by her or on her behalf. In November of 2012,
petitioner purchased the Tuscawilla property at the Jefferson County Sheriff’s Office’s property
tax lien sale for $9,040.57.1 Petitioner avers that in an effort to convert the lien he purchased on

       1
         Petitioner paid $6,500 for his purchase of the 2011 ad valorem property taxes and
$2,547.57 for the 2012 property taxes.
                                                 1

the Tuscawilla property into title, he provided proper notice to all interested parties as required
by law. Neither Ms. White nor her agent Respondent Campbell redeemed the property during the
eighteen-month statutory time period permitted for redemption. Accordingly, by deed dated
April 1, 2014, and recorded April 4, 2014, the Tuscawilla property was conveyed to petitioner.

        From April 1, 2014, through September 1, 2014, tenants occupied the Tuscawilla
property and paid rent in the amount of $1,250 per month. The property was vacant from
September 1, 2014 through April 1, 2015, when new tenants moved into the property and paid
monthly rent of $425. When petitioner acquired the Tuscawilla property in April of 2014, he
advised the tenants that he was the new owner and that they should start paying rent to him. In
turn, the tenants contacted Respondent Campbell. It was ultimately determined that Ms. White
would keep all rental payments pending this litigation.2 Respondent Campbell alleges that she
learned Ms. White’s Tuscawilla property had been sold when the tenants contacted her regarding
rent payments. Respondent Campbell, who held her Ms. White’s power of attorney, engaged
counsel for Ms. White and “immediately sought to redeem” the property.

        On September 12, 2014, Respondent Campbell executed and recorded a “notice by a
mentally incapacitated person to redeem property conveyed by tax deed” with the County Clerk
of Jefferson County. In the notice, Respondent Campbell asserted that Ms. White was mentally
incapacitated on April 1, 2014, the date the Tuscawilla property was conveyed by tax deed to
petitioner. Respondent Campbell offered to pay the funds necessary to redeem the property,
$12,354.29, but petitioner rejected the redemption attempt. On February 9, 2015, petitioner filed
a petition to quiet title to the property, pursuant to West Virginia Code §§ 11A-4-6 and 55-13-1.
Respondent Campbell filed an answer and counterclaim asserting Ms. White’s mental incapacity
on the date the property was conveyed by tax deed to petitioner and asserted Ms. White’s right to
redeem the property. Respondent Campbell then paid the funds necessary to redeem the
property, $12,354.29, to the clerk of the circuit court. The circuit court ordered the redemption
money to be deposited and held by the clerk, pending the outcome of the case.

        In March of 2015, Respondent Campbell began the process of becoming the appointed
guardian and conservator for Ms. White, the first step of which was the adjudication of Ms.
White as a protected person. During the process of Ms. White’s adjudication as a protected
person, her long list of medical conditions and medications were discussed by her physician, Dr.
Alfert Shakespeare. Dr. Shakespeare noted that Ms. White had “dementia, poor attention that
was age related, and diminished capacity.” Dr. Shakespeare found that Ms. White had cognitive
and functional limitations, including difficulty comprehending complex medical information and
understanding financial records. He noted that Ms. White was dependent on Respondent
Campbell for “activities of daily living.” On June 15, 2015, the circuit court adjudged Ms. White
as a protected person incapable of managing her own affairs, and her granddaughter, Respondent
Campbell, was formally appointed as her guardian and conservator.




       2
         Petitioner notes that the total amount of rental income derived from the Tuscawilla
property from the conveyance date of April 1, 2014, to the bench trial of May 4, 2016, was
approximately $12,200.
                                                2
         A bench trial on petitioner’s petition to quiet title and Respondent Campbell’s counter-
claim was held on May 4, 2016, at which the parties presented evidence related to Ms. White’s
mental fitness. Dr. Shakespeare testified that Ms. White was unable to manage any complex
issues, financial, or business affairs on April 1, 2014, due to her lack of mental capacity. Like
many patients her age, Dr. Shakespeare noted that Ms. White suffered from mental
incapacitation during the previous two to four years prior to April of 2014 and that her
incapacitation became noticeable by “everybody around 2014 and” 2015. Under cross-
examination, petitioner asked Dr. Shakespeare if he held his opinion regarding the mental
incapacity of Ms. White on April 1, 2014, to a reasonable degree of medical certainty, to which
Dr. Shakespeare replied: “She can answer simple questions, ‘Do you hurt?’. . . , but if I ask her
a little more complex question, ‘did you have a urinary tract infection two days ago?’ I do not
think she would be able to answer me.”

        Several lay witnesses testified regarding their observations, which corroborated the
medical opinions of Dr. Shakespeare and established that Ms. White’s mental deterioration
began before April 1, 2014.3 A family friend of Ms. White’s, Eutoker Stevens, testified that
before April 1, 2014, Ms. White seemed “lost in the distance” and while she comprehended, she
really didn’t understand what was going on. Respondent Campbell testified that when she was
informed that petitioner introduced himself to Ms. White’s tenants at the Tuscawilla property as
the new owner, she “went on a hunt for missing mail at her grandmother’s house . . . [and] found
a tax notice . . . in her grandmother’s linen closet.” Since 2013, Respondent Campbell noted that
her grandmother was “not in her right mind” and would do peculiar things like putting her
laundry in the refrigerator.

       At trial, Carlyle Millard, a representative of a reverse mortgage company, testified that
Ms. White executed documents for a complex reverse mortgage on November 24, 2013, just four
months before the April 1, 2014 tax sale. However, the court noted that Respondent Campbell,
and not Ms. White, made all the arrangements for the reverse mortgage and further noted that the
money from the reverse mortgage was used to install a handicap ramp and chair lift in Ms.
White’s new home. Respondent Campbell recalled that the only involvement Ms. White had in
the reverse mortgage transaction was to sign her name on documents where she was told to sign
them. Mr. Millard, who was not an attorney but a notary public who notarized the reverse
mortgage documents, testified that he had no independent recollection of Ms. White and did not
know if Ms. White was competent on April 1, 2014.

       At trial, petitioner argued that because Respondent Campbell had accepted service of the
property sale notice on Ms. White’s behalf and had, thereafter, failed to timely act and redeem
the property, Ms. White’s ability to redeem the property was now void. Conversely, Respondent


       3
          Ms. White’s neighbor, Brian Dennis Bellman, testified that during the period at issue he
noticed a “marked decline” in Ms. White’s medical condition. Long-time friend Herman Vales
testified that he noticed a significant deterioration in Ms. White’s mental condition during
Christmas of 2013. Ms. White’s great-granddaughter testified that by late 2011 Ms. White could
not remember how to write a check, use the telephone, or remember her doctor’s appointments.
Further, the great-granddaughter testified that by 2013, Ms. White could not make her own food
and would often leave on the oven and stove.
                                                3

Campbell argued that there was substantial evidence in the record before the court of Ms.
White’s mental incapacity, which tolled the time to redeem the Tuscawilla property. Further,
Respondent Campbell noted that within a year after the tax deed was entered, Ms. White sought
to redeem her property by and through Respondent Campbell.

        On February 8, 2017, the circuit court entered an order declaring that Ms. White was
mentally incapacitated on April 1, 2014. The court granted Respondent Campbell’s counterclaim
to redeem the Tuscawilla property and denied petitioner’s request for rental income. The court
found that because Ms. White had the right to redeem her property, Respondent Campbell as her
guardian and representative, had the right to redeem the property in her stead. On May 12, 2017,
Ms. White died and Respondent Campbell was appointed as executor of Ms. White’s last will
and testament; she also became the fiduciary for Ms. White’s estate.

        Following entry of the February 8, 2017, order, Respondent Campbell filed a motion for
attorney’s fees and costs due to petitioner’s “vexatious disregard of the law,” which forced
Respondent Campbell to resort to litigation. By order dated October 6, 2017, the circuit court
denied Respondent Campbell’s motion for attorney’s fees and costs and noted that petitioner
“lawfully obtained the real estate and subsequently commenced this action to protect any rights
he may have had to the property.” It is from the circuit court’s February 8, 2017, order that
petitioner now appeals.

        On appeal, petitioner asserts four assignments of error. In his first and second
assignments of error, petitioner challenges the circuit court’s determination that Ms. White was
mentally incapacitated at the time the tax conveyance deed was issued. Next, petitioner argues
that the court erred in finding that the inactions of Respondent Campbell, as the agent of Ms.
White, did not void the tolling of redemption time. Last, petitioner contends that the court erred
in determining that he was not entitled to certain lost rental income.

        We have generally held that in reviewing challenges to the findings and conclusions of
the circuit court made after a bench trial, a two-pronged deferential standard of review is applied.
The final order and the ultimate disposition are reviewed under an abuse of discretion standard,
and the circuit court’s underlying factual findings are reviewed under a clearly erroneous
standard. Questions of law are subject to a de novo review. See Syl. Pt. 1, Public Citizens, Inc., v.
First National Bank in Fairmont, 198 W. Va. 329, 480 S.E.2d 538 (1996). Further, we have
determined that

       [t]he West Virginia Rules of Evidence and the West Virginia Rules of Civil
       Procedure allocate significant discretion to the circuit court in making evidentiary
       and procedural rulings. . . . Absent a few exceptions, this Court will review
       evidentiary and procedural rulings of the circuit court under an abuse of discretion
       standard.

Syl. Pt. 1, in part, McDougal v. McCammon, 193 W. Va. 229, 455 S.E.2d 788 (1995).

       Petitioner is critical of the circuit court’s interpretation of a “mentally incapacitated”
person, described in West Virginia Code § 11A-4-6, and finds fault with the court’s citation of a

                                                 4

number of competing definitions of mental incapacity in the context of criminal proceedings and
property transfer cases. Petitioner argues that the circuit court’s order “does not provide a clear
definition of ‘mental incapacitation’ in the context of the facts herein.” Conversely, Respondent
Campbell argues that the circuit court correctly analyzed the meaning of the term mentally
incapacitated, as that term in used in West Virginia Code § 11A-4-6, and correctly applied the
law to the facts that were proven by the evidence at trial.

       The parties agree that the Legislature did not define the term “mentally incapacitated
person” within the context of West Virginia Code § 11A-4-6. However, the Legislature declared,
in West Virginia Code §11A-4-1, that it was “the intent and purpose of the Legislature to provide
reasonable opportunities for delinquent taxpayers to protect their interests in their lands and to
provide reasonable remedies in certain circumstances for persons with interests in delinquent or
escheated lands.” Further, this Court has long noted that “[s]tatutes allowing redemption of lands
sold for taxes must be liberally construed in favor of persons entitled to redeem.” Syl. Pt. 2,
Poling v. Parsons, 38 W. Va. 80, 18 S.E. 379 (1883).

         With these precepts in mind and based upon our review of record, we agree with
Respondent Campbell and find no error. In deciding the meaning of a statutory provision, “[w]e
look first to the statute’s language. If the text, given its plain meaning, answers the interpretive
question, the language must prevail and further inquiry is foreclosed.” Appalachian Power Co.,
v. State Tax Dep’t, 195 W. Va. 573, 587, 466 S.E.2d 424, 438 (1995). Here, we find that an
examination of the statute reveals that the “language used requires interpretation because of
ambiguity which renders it susceptible of two or more constructions” and that the provision is of
“such doubtful or obscure meaning that reasonable minds might be uncertain or disagree as to its
meaning.” Sizemore v. State Farm Gen. Ins. Co., 202 W. Va. 591, 596, 505 S.E.2d 654, 659
(1998). We have long reasoned that “[a] statute that is ambiguous must be construed before it
can be applied.” Syl. Pt. 1, Farley v. Buckalew, 186 W. Va. 693, 414 S.E.2d 454 (1992). In
construing the meaning of an ambiguous statute, we have noted that the court must be mindful
that “[t]he primary object in construing a statute is to ascertain and give effect to the intent of the
Legislature.” Syl. Pt. 1, Smith v. State Workmen’s Comp. Comm’r, 159 W. Va. 108, 219 S.E.2d
361 (1975).

        Here, the Legislative intent of West Virginia Code §11A-4-6 is clearly noted in West
Virginia Code §11A-4-1 and requires the liberal construction of redemption statues in favor of
persons entitled to redeem. While petitioner is critical of the circuit court’s analysis of the
meaning of “mental incapacity” in West Virginia case and statutory law, we find that the circuit
court, as Respondent Campbell noted, made a “careful, thorough, and circumspect analysis of the
meaning of ‘mentally incapacitated’ as that term is used in other areas of West Virginia law.”

        The circuit court specifically referenced this Court’s ruling in Hardin v. Collins, 125 W.
Va. 81, 23 S.E.2d 916 (1943), and Delaplain et al. v. Grubb et al., 44 W. Va. 612, 30 S.E. 201
(1898), wherein it is noted that advanced age was not sufficient evidence alone to determine
mental capacity in the context of property transfers, but that the grantor must not know the nature
and effect of the deed to invalidate the same. In applying similar precepts to this case, it is clear
that Ms. White was mentally incapacitated at the time of the conveyance of the tax deed to
petitioner. The totality of the evidence proffered at the bench trial indicated that Ms. White was

                                                  5

not only of an advanced age, but that she did not know the nature and effects of her actions and
was not independently able to handle her own business or personal affairs without assistance.

       Respondent Campbell further argues, and we agree, that under any reasonable definition
of mental incapacitation, it is clear that Ms. White was mentally incapacitated on the date of the
tax conveyance deed, April 1, 2014. As the circuit court noted:

       The evidence in this case, however, on the question of her mental capacity on
       April 1, 2014, as well as before and after that date, is overwhelming and
       unrefuted. Everyone who testified, including Mary C. White’s physician, Dr.
       Shakespeare, and all of the people who saw her every day, testified that Mary C.
       White had been suffering mental deterioration and decline for some time before
       April 1, 2014, so that by April 1, 2014, she was incapable of understanding what
       was going on around her. The testimony of these many witnesses, a medical
       expert and lay witness, is compelling evidence . . .

Hence, the circuit court’s reasoned findings as to Ms. White’s mental incapacitation, which are
subject to deferential review and should be liberally construed, must be affirmed by this Court.
Accordingly, we find no error.

        In his third assignment of error, petitioner alleges that the circuit court erred by finding
that the inactions of Respondent Campbell in failing to timely redeem Ms. White’s property
voided the tolling of the time allotted for redemption. Petitioner argues that the power of attorney
that Respondent Campbell held for Ms. White “clearly conveyed” to her the authority to defend
Ms. White’s ownership interests in the property at issue and that Respondent Campbell failed to
act accordingly. However, petitioner cites no case or statutory law in support of his position.
Respondent Campbell argues, and we agree, that the provisions of West Virginia Code § 11A-4-
6, which are to be liberally construed, clearly provide protections to persons who are mentally
incapacitated, such as Respondent Campbell’s decedent, regardless of those with a duty or
responsibility to act on behalf of the incapacitated person. Accordingly, we find no error in the
circuit court’s ruling.

       Finally, petitioner argues that the circuit court erred in failing to award him damages
associated with lost rental income on the Tuscawilla property. Petitioner contends that, as the
rightful owner of the property from the date of conveyance of the tax deed to the granting of
Respondent Campbell’s counterclaim effecting redemption, he was entitled to rental income.
Respondent Campbell counters that petitioner is not entitled to any such award of damages and
notes petitioner’s failure to cite any case or statutory law in support of his position.

        Here, the amount petitioner can receive upon redemption is set by statute. West Virginia
Code § 11A-4-6 provides, in part, that a person who is mentally incapacitated at the time of
delivery of a tax deed “may redeem such real estate by paying to the purchaser . . . the amount
of the purchase money, together with the necessary charges incurred in obtaining the deed, and
any taxes paid on the property since the sale, with interests on such items . . . .” Respondent
Campbell paid petitioner $12,354.29 to redeem the property, which is well above the $9,040.57
petitioner paid for the property on the day of the sale. Further, we note that since September of

                                                 6

2014 (at the latest), petitioner has been on notice of Respondent Campbell’s intention to redeem
the property at issue on behalf of Ms. White. Respondent Campbell alleges, and we concur, that
it would be unjust and inequitable to reward petitioner for refusing to accept the redemption
offered by Respondent Campbell in September of 2014 and would create a “perverse incentive
… to thwart and delay the legitimate right of an owner to redeem . . . .” Accordingly, we find no
error.

        For the foregoing reasons, we affirm the circuit court’s February 8, 2017, order denying
petitioner’s petition to quiet title and granting Respondent Campbell’s counterclaim.

                                                                                       Affirmed.

ISSUED: November 16, 2018

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice Paul T. Farrell sitting by temporary assignment




                                                7